Name: 90/258/EEC: Commission Decision of 10 May 1990 laying down the zootechnical certificates for pure-bred breeding sheep and goats, their semen, ova and embryos
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  marketing;  natural and applied sciences
 Date Published: 1990-06-08

 8.6.1990 EN Official Journal of the European Communities L 145/39 COMMISSION DECISION of 10 May 1990 laying down the zootechnical certificates for pure-bred breeding sheep and goats, their semen, ova and embryos (90/258/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 89/361/EEC of 30 May 1989 concerning pure-bred breeding of sheep and goats (1), and in particular Article 6 thereof, Whereas Article 6 of Directive 89/361/EEC provides that the Commission is to determine, in accordance with the procedures laid down in Article 8, the zootechnical certificate that may be required by the Member States for the marketing of pure-bred breeding sheep and goats, their semen, ova and embryos; Whereas it is necessary to determine the data to be included in the zootechnical certificate; whereas, for practical reasons, a specimen certificate and the conditions in which data may be entered in documents accompanying pure-bred breeding sheep and goats, their semen, ova and embryos should be laid down; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics, HAS ADOPTED THIS DECISION: Article 1 1. The following particulars shall be provided in the zootechnical certificate for pure-bred breeding sheep and goats:  issuing body,  name of flock-book,  entry number in flock-book,  date of issue,  system of identification,  identification,  date of birth,  breed,  sex,  name and address of breeder  name and address of owner,  pedigree: Father Flock-book No Mother Flock-book No Grandfather Flock-book No Grandfather Flock-book No Grandmother Flock-book No Grandmother Flock-book No 2. The results of performance tests and the updated results, with origin, of the assessment of genetic value, on the animal itself and its parents and grandparents shall be mentioned in the certificate it they have been carried out in accordance with Commission Decision 90/256/EEC (2). Article 2 The particulars referred to in Article 1 may be indicated: 1. in a certificate corresponding to the specimen in Annex I; 2. in documents accompanying the pure-bred breeding sheep or goats, in which case the competent authority shall certify that the particulars specified in Article 1 are contained in the documents by the following formula: The undersigned certifies that these documents contain the particulars mentioned in Article 1 of Commission Decision 90/258/EEC Article 3 The following particulars shall be mentioned in the zootechnical certificate for semen of pure-bred breeding sheep and goats:  all the data specified in Article 1 concerning the donor ram or billygoat and, in the case of dairy breeds, his blood group or the results of a test giving equivalent scientific guarantees,  information allowing identification of the semen, the date of its collection and the names and addresses of the semen collection centre and of the consignee. Article 4 The particulars referred to in Article 3 may be indicated: 1. in a certificate corresponding to the specimen in Annexd II; 2. in documents accompanying the semen of the purebred breeding sheep or goat, in which case the competent authority shall certify that the particulars specified in Article 3 are contained in the documents by the following formula: The undersigned certifies that these documents contain the particulars mentioned in Article 3 of Commission Decision 90/258/EEC. Article 5 1. The following particulars shall be mentioned in the zootechnical certificate for ova of pure-bred breeding sheep and goats:  all the data specified in Article 1 concerning the donor ewe and nannygoat,  information allowing identification of the ovum, the date of its collection and the names and addresses of the ovum collection centre and of the consignee. 2. Where there is more than one ovum in a straw, this must be clearly stated and all the ova must have the same parentage. Article 6 The particulars referred to in Article 5 may be indicated: 1. in a certificate corresponding to the specimen in Annex III; 2. in documents accompanying the ova of the pure-bred breeding sheep or goat, in which case the competent authority shall certify that the particulars specified in Article 5 are contained in the document, by the following formula: The undersigned certifies that these documents contain the particulars mentioned in Article 5 of Commission Decision 90/258/EEC. Article 7 1. The following particulars shall be mentioned in the zootechnical certificate for embryos of pure-bred breeding sheep and goats:  all the data specified in Article 1 concerning the donor ewe or nannygoat, and all the data specified in the first indent of Article 3 concerning the donor ram and billygoat,  information allowing identification of the embryos, date of insemination or fertilization, date of collection and the names and addresses of the embryo collection centre and of the consignee. 2. Where there is more than one embryo in a straw, this must be clearly stated and all the embryos must have the same parentage. Article 8 The particulars referred to in Article 7 may be indicated: 1. in a certificate corresponding to the specimen in Annex IV; 2. in documents accompanying the embryos of the purebred breeding sheep or goat, in which case the competent authority shall certify that the particulars specified in Article 7 are contained in the documents by the following formula: The undersigned certifies that these documents contain the particulars mentioned in Article 7 of Commission Decision 90/258/EEC Article 9 This Decision is addressed to the Member States. Done at Brussels, 10 May 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 153, 6. 6. 1989, p. 30. (2) See page 35 of this Official Journal. ANNEX I ANNEX II ANNEX III ANNEX IV